ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of trafficking in the first degree, in violation of section 195.222 RSMo (2000). The trial court sentenced defendant to thirty years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).